Case 7:20-cr-00574-NSR Document11 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

senna wang eggen cee eee eee en nee ene cece nene ene X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR- 574 ()()
Robert Brown
Defendant(s).
cone nee ee te eee nnn ee en eee x
Defendant _Robert Brown hereby voluntarily consents to participate in the following

proceeding via_x__ videoconferencing or _x__ teleconferencing:
_x___ Initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

x Bail/Detention Hearing

x Conference Before a Judicial Officer

Robert Brown DAN LEE le

Defendant's Signature Defendant's Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Robert Brown _ Daniel A. Hochheiser_
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

10/29/2020 Natty OC 2 Carty
Vv
Date U.S, District Judge/U.S. Magistrate Judge

 

 
